Title: Thomas Jefferson to Patrick Gibson, 16 January 1820
From: Jefferson, Thomas
To: Gibson, Patrick


					
						
							Monticello
							Jan. 16. 20.
						
					
					I am entirely in despair, dear Sir, on account of the obstinate state of our river. such a thing has never been known before since the opening it’s navigation 50. years ago, that the drought of the summer which commenced in June should meet the ice of the winter, without a single interval for a boat to make a trip. for of the 100. Bar. of flour I sent from here Oct. 10. I learn that 60. barrels are still lying in the lower part of the river, and none of the boats which went then have yet got back. I have flour enough ready in the mill, but see no prospect of getting it off unless a plentiful & warm rain should come to our aid, fill the river and melt and carry off the ice; I am miserable at leaving you so long in advance for me and more so at the apprehension of a commencement of our curtailments, should any of the banks enter on that, against which I have no resource until our river recruits itself. I send you blanks for renewal. I do not know the exact days they are due, but hope they are in time. I salute you with great esteem & respect
					
						
							Th: Jefferson
						
					
				